Colt, J.
The only question is as to the sufficiency of the evidence to prove a conversion of the property named in schedule G. The only evidence which shows interference with the property there described on the part of anybody except the plaintiff and the witness Camp, comes from the testimony of Roberts, who says that he bought all the property in the hotel; that he used it all, and told Camp that he could take away all which was contained in schedule C, but nothing else.
The difficulty is that there is no evidence that Roberts was acting as the agent of the defendant, or had authority to speak for him, or that he bought the property of him, or that he in any way exercised any act of ownership or control over it. On the contrary, it appears that no obstacle was put by the defendant in the way of the removal of all the property in question. There is no evidence by which it can fairly be inferred that the defendant sold and delivered the property to a third person and received pay for it.
According to the terms of the report the value of the property contained in the schedule in question is to be deducted from the verdict, and judgment rendered for the balance only.

Judgment accordingly.